DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/21 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Godkin et al. (WIPO Document No.: WO 84/01478 A1).
For claim 1, Godkin et al. disclose the claimed invention comprising: a stator (reference numeral 19) held by the stationary case (reference numeral 15, see figure 2), the stator including an AC coil (reference numeral 18) that generates a rotating magnetic field with an alternating current (see figure 2); a field core (reference numeral 26) held by the stationary case (reference numeral 15, see figure 2), the field core including a field coil (reference numeral 25) that generates a magnetic flux with a direct current (see figure 2); a rotor (reference numerals 40, 42, 45) disposed such that an inner circumferential surface of the rotor directly contacts an outer circumferential surface of the rotating member (an inner circumferential surface of the rotor component 40 contacts an outer circumferential surface of a shaft component 14, i.e. an inner circumferential surface of the rotor directly contacts an outer circumferential surface of the rotating member) and held rotatably relative to the stator (reference numeral 19) and the field coil (reference numeral 25, see figure 2); and a rotor side core portion (reference numeral 40) including the outer circumferential surface 
For claim 2, Godkin et al. disclose the magnetic flux of the field coil (reference numeral 25) acting to form a magnetic path that extends from the field core (reference numeral 26) through the second air gap (reference numeral 52), the rotor (reference numeral 45), the first air gap (reference numerals 50, 51), the stator (reference numeral 19), the first air gap (reference numerals 50, 51), the rotor (reference numeral 41), the rotor side core portion (reference numeral 40), and the third air gap (reference numeral 55), and returns to the field core (reference numeral 26, see figure 2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godkin et al. as applied to claims 1 and 2 above, and further in view of Uchida et al. (US Patent No.: 4958095).
For claims 3 and 4, Godkin et al. disclose the claimed invention except for the rotating member being an outer shell case of a torque converter.  Having the rotating 
For claims 8 and 9, Godkin et al. disclose the claimed invention except for the rotating member being an outer shell case of a friction clutch.  Having the rotating member be used for a friction clutch is known in the art as disclosed by Uchida et al. (reference numeral 10, figure 3), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the friction clutch as disclosed by Uchida et al. for the rotating member of Godkin et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Allowable Subject Matter
Claims 5-7, 10-12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13, 15, and 16 are also objected to for their dependency upon aforementioned claims 5, 10, and 11.  
The statement of reasons for the indication of allowable subject matter was provided in the previous Office Action mailed 6/25/2020.  

Response to Arguments
Applicant's arguments filed 2/23/21 have been fully considered but they are not persuasive. The reference of Godkin et al. discloses the rotor side core portion 40 including the outer circumferential surface of the rotating member 14 (see figure 2 of Godkin et al.), in which the third air gap 55 is formed between the rotor side core portion 40 and the field core 26 (see figure 2 of Godkin et al.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084.  The examiner can normally be reached on 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ALEX W MOK/Primary Examiner, Art Unit 2834